Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 3/4/2022.
In the Instant Amendment, Claim(s) 1-3, 6 has/have been amended; Claim(s) 7 has been cancelled; Claim(s) 21 has/have been added; Claim(s) 1, 8 and 15 is/are independent claims. Claims 1-6 and 8-21 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) submitted on 5/20/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner’s Notes
The claims are suggested to be rewritten to better define the invention if it is possible.
In the current state, claim languages are too disconnected.
one example is that “obtaining a third denoised image” in claim 1 or “obtaining a denoised image” in claim 21 can be any denoised images which has nothing to do with any elements in the claim.
The claims have claimed features merely stating features without connecting to other features making the claim features disconnected and opened for interpretations for rejections.

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant is arguing in the remarks (pages 10-12) that As can be seen from the above feature, Rapaport only discloses "generate a high dynamic range image by a plurality of images with the same exposure" and "the digital camera is employed to generate a panoramic, high dynamic range image from each of the high dynamic range images." The feature of "generate a high dynamic range image by a plurality of images with the same exposure" of Rapaport can at most correspond to the feature of "obtaining a synthesized image by a plurality of images with same type" of claim 1 of instant application. "[T]he digital camera is employed to generate a panoramic, high dynamic range image from each of the high dynamic range images" of Rapaport can at most correspond to the feature of "obtaining a synthesized image by a plurality of images in the same image packet" of claim 1 of instant application. However, amended claim 1 (original claim 7) of instant application requires "denoising the plurality of first RAW images and obtaining a third denoised image; obtaining a second synthesized image by performing an image synthesis operation on the plurality of first RAW images and the one second RAW image." Namely, the images of instant application are configured to be denoised before they are generated, and a synthesized image is generated by the denoised images. But, the images of Rapaport are not denoised, and further the synthesized image of Rapaport is certainly not being denoised. Thus, it is clear that the combination of "generate a high dynamic range image by a plurality of images with the same exposure" of Rapaport and "the digital camera is employed to generate a panoramic, high dynamic range image from each of the high dynamic range images" of Rapaport cannot obtain amended claim 1 of instant application. In addition, the denoising processing of instant application is not only align the images, but also calculates an average pixel value of each pixel point based on the aligned images and changes the pixel value of the pixel point in the image as the basic frame to the average pixel value, etc. As for details, please refer to amended claim 7 and paragraph [0104] of the specification as originally filed. For at least these reasons, amended claim 1 is allowable. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Rapaport teaches or discloses obtaining RAW first exposure level images and RAW second exposure level images from the buffer 340 to create HDR images and merging/synthesizing the HDR images to create a panoramic HDR image (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15). The obtained images comprise pairs of different exposure level images, not the same exposure level, nor the same type. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of the references teaches obtaining a synthesized image by a plurality of images where a pair of different exposure images in a same image packet. Rapaport in the combination teaches obtaining a synthesized image by a plurality of images comprising pairs of different exposure images and Dabral in the combination teaches a pair of different exposure images in a same image packet.
Moreover, the claim does not specify how denoising images is performed or what it is. Rapaport in the combination does teach or disclose denoising the plurality of first RAW images and obtaining a third denoised image (col. 7, lines 40-67; col. 8, lines 1-15; align the images to denoise the images caused by misalignment to obtain aligned/denoised images); obtaining a second synthesized image by performing an image synthesis operation on the plurality of first RAW images and the one second RAW image (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15; obtaining the panoramic image by performing an image synthesis operation on the RAW first exposure level images and RAW second exposure level images). Rapaport teaches the images are denoised/aligned to reduce noises caused by misalignment at step S218 before generating a panoramic HDR image without noises caused by misalignment at step 223 (Fig. 2). 
In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., calculates an average pixel value of each pixel point based on the aligned images and changes the pixel value of the pixel point in the image as the basic frame to the average pixel value, etc) are not recited in the rejected claim(s) 1 or cancelled claim 7.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 is suggested to add a missing period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second image buffer queue" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 15 are also rejected for the same reasons presented in claim 1.
Remaining dependent claims are also rejected for being dependent of the base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160227092) in views of Dabral et al (US 20160148356) and Rapaport et al (US 8,933,985).
Regarding claim 1, Ikeda teaches A method for image-processing, comprising:
obtaining 
storing the first RAW image and the second RAW image into a preset third image buffer queue, wherein the plurality of first RAW images are arranged in an order of times at which the plurality of first RAW images are stored into the second image buffer queue (Fig. 7; OEF and UEF images are obtained and stored in buffers in in an order of times as stored),
obtaining a High Dynamic Range (HDR) RAW image by performing an image synthesis operation on the at least two RAW images (Fig. 7; paras. 0053-0056, 0064; generating HDR still image frame 503/507); and
performing a previewing, photographing, or video-recording operation on the HDR RAW image (Fig. 7; paras. 0053-0056, 0064),
but fails to teach
obtaining a RAW image packet comprising of at least two RAW images;
unpacking the RAW image packet and obtaining the at least two RAW images.
obtaining a plurality of first RAW images and one second RAW image from the third image buffer queue in response to receiving a photographing instruction, and the one second RAW image corresponds to one first RAW image and is arranged at the backmost of the third image buffer queue;
denoising the plurality of first RAW images and obtaining a third denoised image;
obtaining a second synthesized image by performing an image synthesis operation on the plurality of first RAW images and the one second RAW image; and
responding to the photographing instruction according to the second synthesized image.
However, in the same field of endeavor Dabral teaches
obtaining a RAW image packet comprising of at least two RAW images; unpacking the RAW image packet and obtaining the at least two RAW images (Figs. 3, 4; paras. 0015, 0016; the image sensor 405 obtains two short and long exposure images, compresses the two images into a compressed package; the image processor 300 obtains the compressed package, decompresses the compressed package and unpacks the two short and long exposure images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Dabral in Ikeda to have obtaining a RAW image packet comprising of at least two RAW images; unpacking the RAW image packet and obtaining the at least two RAW images for improving image data transfer between the image sensor and the image processor improving data bandwidth therein yielding a predicted result.
Moreover, in the same field of endeavor Rapaport teaches
obtaining a plurality of first RAW images and one second RAW image from the third image buffer queue in response to receiving a photographing instruction, and the one second RAW image corresponds to one first RAW image and is arranged at the backmost of the third image buffer queue (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15; in response to a panoramic photographing instruction, obtaining RAW first exposure level images and RAW second exposure level images from the buffer 340 to create HDR images and merging/synthesizing the HDR images to create a panoramic image);
denoising the plurality of first RAW images and obtaining a third denoised image (col. 7, lines 40-67; col. 8, lines 1-15; align the images to denoise the images caused by misalignment to obtain aligned/denoised images);
obtaining a second synthesized image by performing an image synthesis operation on the plurality of first RAW images and the one second RAW image (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15; obtaining the panoramic image by performing an image synthesis operation on the RAW first exposure level images and RAW second exposure level images); and
responding to the photographing instruction according to the second synthesized image (col. 5, lines 23-35; col. 11, lines 4-15; col. 14, lines 29-40; display the panoramic image responding to the photographing instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rapaport in the combination of Ikeda and Dabral to have obtaining a plurality of first RAW images and one second RAW image from the third image buffer queue in response to receiving a photographing instruction, and the one second RAW image corresponds to one first RAW image and is arranged at the backmost of the third image buffer queue; denoising the plurality of first RAW images and obtaining a third denoised image; obtaining a second synthesized image by performing an image synthesis operation on the plurality of first RAW images and the one second RAW image; and responding to the photographing instruction according to the second synthesized image for obtaining a high dynamic range panoramic image from other HDR images yielding a predicted result.

Regarding claim 2, the combination of Ikeda, Dabral and Rapaport teaches everything as claimed in claim 1. In addition, Ikeda teaches wherein the first RAW image and the second RAW image are sequentially exposed, and the first RAW image (OEF) has an exposure duration longer than that of the second RAW image (UEF) (Fig. 7; paras. 0053-0056); and
the HDR RAW image (503/507) is obtained from synthesizing the first RAW image and the second RAW image (Fig. 7; paras. 0053-0056).

Regarding claim 3, the combination of Ikeda, Dabral and Rapaport teaches everything as claimed in claim 1. In addition, Ikeda teaches wherein performing the previewing, photographing, or video-recording operation on the HDR RAW image comprises:
converting the HDR RAW image into a YUV image (Fig. 7; paras. 0053-0056, 0064; combining RAW OEF and UEF images into HDR raw image and converting the HDR raw image into a YUV image); and
preprocessing the YUV image and performing the previewing, photographing, or video- recording operation on the preprocessed YUV image (Fig. 7; paras. 0053-0057, 0064; storing the YUV image in the buffer and recording the buffered YUV image as an HDR still image).

Regarding claim 4, the combination of Ikeda, Dabral and Rapaport teaches everything as claimed in claim 3. In addition, Ikeda teaches further comprising:
after the converting the HDR RAW image into the YUV image, storing the YUV image converted from the HDR RAW image into a preset first image buffer queue (Fig. 7; paras. 0053-0057, 0064; storing YUV HDR images in the buffer),
but fails to teach
obtaining a plurality of YUV images from the first image buffer queue in response to receiving a photographing instruction;
denoising the plurality of YUV images and obtaining a first denoised image; and
responding to the photographing instruction according to the first denoised image.
However, in the same field of endeavor Rapaport teaches
obtaining a plurality of YUV images from the first image buffer queue in response to receiving a photographing instruction (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15; in response to a panoramic photographing instruction, obtaining HDR images from the buffer memory 340 and merging the HDR images to create a panoramic image);
denoising the plurality of YUV images and obtaining a first denoised image (col. 11, lines 32-41; aligning the HDR images to denoise the HDR images caused by misalignment between images in creating the panoramic image); and
responding to the photographing instruction according to the first denoised image (col. 5, lines 23-35; col. 11, lines 4-15; col. 14, lines 29-40; display the panoramic image responding to the photographing instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rapaport in the combination of Ikeda, Dabral and Rapaport to have obtaining a plurality of YUV images from the first image buffer queue in response to receiving a photographing instruction; denoising the plurality of YUV images and obtaining a first denoised image; and responding to the photographing instruction according to the first denoised image for obtaining a high dynamic range panoramic image from other HDR images yielding a predicted result.

Regarding claim 5, the combination of Ikeda, Dabral and Rapaport teaches everything as claimed in claim 2. In addition, Ikeda/Dabral teaches further comprising:
after the unpacking the RAW image packet and obtaining the first RAW image and the second RAW image, storing the second RAW image into a preset second image buffer queue, wherein the plurality of second RAW images are arranged in an order of times at which the plurality of second RAW images are stored into the second image buffer queue (Fig. 7; OEF and UEF images are obtained and stored in buffers),
but fails to teach
obtaining a plurality of second RAW images from the second image buffer queue in response to receiving a photographing instruction;
obtaining a first synthesized image by performing an image synthesis operation on the plurality of second RAW images; and
responding to the photographing instruction according to the first synthesized image.
However, in the same field of endeavor Rapaport teaches
obtaining a plurality of second RAW images from the second image buffer queue in response to receiving a photographing instruction (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15; in response to a panoramic photographing instruction, obtaining RAW first exposure level images and RAW second exposure level images from the buffer 340 to create HDR images and merging/synthesizing the HDR images to create a panoramic image);
obtaining a first synthesized image by performing an image synthesis operation on the plurality of second RAW images (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15; obtaining the panoramic image by performing an image synthesis operation on the RAW first exposure level images and RAW second exposure level images); and
responding to the photographing instruction according to the first synthesized image (col. 5, lines 23-35; col. 11, lines 4-15; col. 14, lines 29-40; display the panoramic image responding to the photographing instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rapaport in the combination of Ikeda, Dabral and Rapaport to have obtaining a plurality of second RAW images from the second image buffer queue in response to receiving a photographing instruction; obtaining a first synthesized image by performing an image synthesis operation on the plurality of second RAW images; and responding to the photographing instruction according to the first synthesized image for obtaining a high dynamic range panoramic image from other HDR images yielding a predicted result.

Regarding claim 6, the combination of Ikeda, Dabral and Rapaport teaches everything as claimed in claim 5. In addition, Rapaport teaches 
wherein obtaining the first synthesized image by performing the image synthesis operation on the plurality of second RAW images comprises:
denoising the plurality of second RAW images and obtaining a second denoised image (col. 7, lines 40-67; col. 8, lines 1-15; align the images to denoise the images caused by misalignment to obtain aligned/denoised images); and
boosting a brightness of the second denoised image and obtaining the first synthesized image (col. 7, lines 40-67; col. 8, lines 1-15; boosting a brightness of the images by HDR synthesizing and obtaining the panoramic HDR image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rapaport in the combination of Ikeda, Dabral and Rapaport to have further comprising: wherein the obtaining the first synthesized image by performing the image synthesis operation on the plurality of second RAW images comprises: denoising the plurality of second RAW images and obtaining a second denoised image; and boosting a brightness of the second denoised image and obtaining the first synthesized image for improving the image quality of the input images so that a higher quality panoramic HDR image can be obtained yielding a predicted result.

Regarding claim 8, the combination of Ikeda, Dabral and Rapaport teaches features in claim 8 corresponding to claim 8. In addition, Ikeda teaches An electronic device (Figs. 1-2) comprising a non-transitory memory storing executable codes, and a processor, wherein upon loading the executable codes, the processor is configured for: (as presented above).

Regarding claims 9 and 10, claims 9 and 10 reciting features corresponding to claims 2 and 3 are also rejected for the same reasons above.

Regarding claim 11, claim 11 reciting features corresponding to claim 4 is also rejected for the same reasons presented above.

Regarding claims 12 and 13, claims 12 and 13 reciting features corresponding to claims 5 and 6 are also rejected for the same reasons presented above, respectively.

Regarding claim 14, the combination of Ikeda, Dabral and Rapaport teaches everything as claimed in claim 12. In addition, Ikeda/Dabral teaches wherein the processor is further configured for:
storing the first RAW image and the second RAW image into a preset third image buffer queue, after the unpacking the RAW image packet and obtaining the first RAW image and the second RAW image (Ikeda: Fig. 7; OEF and UEF images are obtained and stored in buffers in in an order of times as stored; Dabral: decompresses the compressed package and unpacks the two short and long exposure images).

Regarding claim 15, the combination of Ikeda, Dabral and Rapaport teaches features in claim 8 corresponding to claim 1. In addition, Ikeda teaches A non-transitory storage medium storing a plurality of instructions, which when executed, cause a processor to perform a method for image-processing, wherein the method comprises: (as presented above).

Regarding claim 16, claim 16 reciting features corresponding to claim 2 is also rejected for the same reasons above.

Regarding claim 17, claim 17 reciting features corresponding to claim 4 is also rejected for the same reasons presented above.

Regarding claims 18 and 19, claims 18 and 19 reciting features corresponding to claims 5 and 6 are also rejected for the same reasons presented above, respectively.

Regarding claim 20, claim 20 reciting features corresponding to claim 14 is also rejected for the same reasons presented above.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160227092) in views of Dabral et al (US 20160148356) and Rapaport et al (US 8,933,985) as applied to claim 1 above, and further in view of Elgendy et al (US 20200265555 A1).
Regarding claim 21, the combination of Ikeda, Dabral and Rapaport teaches everything as claimed in claim 1, but fails to teach
wherein denoising the plurality of first RAW images comprises:
determining a basic frame from the RAW images;
aligning the RAW images;
calculating an average pixel value of each pixel point based on the aligned images;
changing the pixel value of the pixel point in the RAW image that is the basic frame to the average pixel value; and
obtaining a denoised image.
However, in the same field of endeavor Elgendy teaches
wherein denoising the plurality of first RAW images comprises:
determining a basic frame from the RAW images (Figs. 5, 7; paras. 0052, 0064, 0083; generating basic frame x0 from images y’s);
aligning the RAW images (Fig. 7; aligning images y’s);
calculating an average pixel value of each pixel point based on the aligned images (calculating average value for each pixel based on the aligned images y’s);
changing the pixel value of the pixel point in the RAW image that is the basic frame to the average pixel value (Figs. 5, 7; paras. 0052, 0064, 0083; each pixel of x0 is changed to the calculated average value for each pixel based on the aligned images y’s); and
obtaining a denoised image (Figs. 5, 7; paras. 0052, 0064, 0083; obtaining a denoised image x0 or a denoised high resolution image x^).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Elgendy in the combination of Ikeda, Dabral and Rapaport to have wherein denoising the plurality of first RAW images comprises: determining a basic frame from the RAW images; aligning the RAW images; calculating an average pixel value of each pixel point based on the aligned images; changing the pixel value of the pixel point in the RAW image that is the basic frame to the average pixel value; and obtaining a denoised image for obtaining a better image based on multiple images with a reduced noise and/or better resolution yielding a predicted result.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696